Citation Nr: 0213367	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  90-49 434	)	DATE
	)
	)                  

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle sprain.


REPRESENTATION

Appellant represented by:	Shelly Farber, Esq.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1989 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied a claim of entitlement to 
service connection for residuals of a left ankle injury.  The 
Board denied the appeal in a June 1995 decision, which the 
veteran appealed to the United States Court of Veterans 
Appeals (currently known as the United States Court of 
Appeals for Veterans Claims, hereinafter "the Court").  In 
August 1998, the Court vacated the June 1995 Board decision 
and remanded the case for additional development.  
Accordingly, the Board remanded the case to the RO in January 
1999, April 2000, and December 2000.  The requested 
development has been completed and the case has been returned 
to the Board for appellate disposition.

The Board notes that a consultant from the veteran's private 
attorney's office has suggested that this case be referred 
for a medical opinion by an independent medical examiner.  VA 
law and regulations provide for an outside medical opinion 
whenever, in the judgment of the Board, expert opinion, in 
addition to that available to VA, is warranted by the medical 
complexity or controversy involved in a case on appeal.  See 
38 U.S.C.A. § 7109; and 38 C.F.R. § 20.901(d).  In the 
Board's opinion, the present case does not involve a complex 
medical question or controversy, and there is medical 
evidence in the veteran's claims files that adequately 
addresses, and answers, the medical questions involved in 
this case.  Therefore, the Board sees no need to refer this 
case for an independent medical opinion. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It is not shown that the veteran currently suffers from a 
chronic left ankle disability that is causally related to his 
inservice left ankle sprain of January 1969.

3.  The issue on appeal does not involve a question of 
medical complexity or controversy.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a left ankle sprain 
is not warranted.  38 U.S.C.A. § 1110 (West 1991 and West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).

2. An independent medical expert's opinion is not warranted. 
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002), and is applicable to the claims on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
noted, at the outset, that the final rule implementing the 
VCAA, which is also applicable to this appeal, was published 
on August 29, 2001.  See 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claim on appeal.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159); and the recent decision of 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants, and has kept the veteran informed of its actions 
to develop the record, of the need for him to submit specific 
types of competent evidence that will substantiate his claim, 
and of the specific reasons for denying his claim.  In this 
regard, it is noted that, in the earlier stages of this case, 
the RO had the veteran's left ankle examined, and secured 
photocopies of all pertinent VA medical records identified by 
the veteran.  Thereafter, by letter dated in June 1999, the 
RO informed the veteran that he was going to be scheduled for 
another VA medical examination, which the record shows he 
underwent a month later.  Upon being asked by the Board to 
secure an addendum to the July 1999 VA medical examination 
report, the RO contacted the veteran, in a May 2000 letter, 
to notify him that another VA medical examination might be 
scheduled.  Then, by letter dated in January 2001, the RO 
informed the veteran, as required by the VCAA, of the 
evidence that was needed to substantiate his claims, and of 
the steps he needed to take, and the evidence he needed to 
furnish, in order to have a complete application for 
benefits.  He was also asked to submit any additional 
evidence within 60 days from the date of that letter.  The 
veteran has not provided any additional information or 
evidence, nor has he identified any additional pertinent 
evidence that may be available but not yet part of his 
record.  Thus, no additional assistance to the veteran is 
necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background and legal analysis

At the outset, it is noted that service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Arthritis is considered a chronic disease for VA purposes, 
and it may be service-connected, on a presumptive basis, if 
shown to have become manifest at least to a compensable 
degree within one year after the veteran's separation from 
active military service, even if there was no evidence of its 
manifestation during service.  See 38 U.S.C.A. § 1112(a) 
(West 1991); 38 C.F.R. §§ 3.307(a), 3.309(a) (2001).

A review of the service medical records reveals that the 
veteran sprained his left ankle during service in January 
1969.  The ankle was swollen, but no residual disability was 
noted at the time.  Six days later, still in January 1969, 
the veteran underwent his medical examination for separation 
purposes, at which time he reported swollen or painful 
joints, but denied any foot trouble and any bone, joint, or 
other deformity, and he had a negative clinical evaluation of 
his entire body, to include his lower extremities and feet.

In October 1989, more than twenty years after the above 
inservice left ankle sprain, the veteran visited a VA 
ambulatory clinic with complaints of left ankle pain.  X-Rays 
were obtained revealing soft tissue swelling, but no evidence 
of fracture or dislocation.  

On VA medical examination in August 1990, the veteran said 
that he hurt his ankle in a basketball game during service 
and that, ever since that injury, he had experienced pain 
when walking on irregular surfaces or during the course of 
his activities, associated with construction in roofing.  His 
musculoskeletal examination was "unremarkable, including the 
left ankle which shows completely normal range of motion," 
as well as no swelling or tenderness.  The impression was 
listed as arthralgia, instability of the left ankle, cause 
unknown.

VA X-Rays obtained at the time of the above medical 
examination confirmed the lack of objective evidence of the 
manifestation of a chronic left ankle disability, as they 
revealed normal bone density and architecture, no evidence of 
osteoblastic or osteolytic process, preserved joint spaces 
with no evidence of arthritic changes, and no soft tissue 
swelling or calcification.  The impression was listed as a 
"normal examination."

On VA medical examination in January 1992, the veteran stated 
that he injured his left ankle in 1967 and 1968 while playing 
basketball, when, as he came down from a jump, he twisted his 
ankle severely.  He said that his ankle was then wrapped up 
securely and that he was then placed on crutches, on which he 
remained for about six weeks.  He did not have a cast on, and 
he said that, as far as he knew, he did not suffered a 
fracture of the ankle.  Following this, he said he went back 
to active duty and did not have "a whole lot of problem" 
with the ankle during service.  Currently, he said that his 
biggest problem was when he worked in construction, where he 
walked on roofs and sloping ground, and his ankle became very 
painful.  The pain sometimes lasted for hours, especially 
when being on his feet for any length of time, and the 
symptoms were getting worse as time went on.  The left ankle 
swelled some occasionally, but not severely so.  He had not 
had really much in the way of treatment for this condition 
over the years, and had only taken pain medication from time 
to time, although he tried to avoid doing so.

The report of the above medical examination further reveals 
that the left ankle had findings that were "somewhat 
significant, since there is a difference when compared with 
the right."  The left ankle showed ligamentous laxity with 
inversion of at least 45 to 50 degrees, as compared with no 
more than 35 degrees on the right.  Eversion was about 35 
degrees on the left, compared with 30 degrees on the right.  
Dorsiflexion and plantar flexion were normal.  There was 
slight anterior laxity, suggesting damage to the anterior 
fibular ligament on the left.  There was no significant 
swelling, or any particular vocalized tenderness, the ranges 
of motion did not cause any particular discomfort, and the 
veteran walked with no limp.  X-Rays of the left ankle "were 
within normal limits as far as the bottom structures go."  
The impression, as pertains to the left ankle, was listed as 
follows:

IMPRESSION:  ...[The veteran] has evidence 
of all soft tissue sprain in the left 
ankle with slight ligamentous laxity 
mainly involving the lateral ligaments 
and [space left blank by the transcriber] 
of fibular ligament and calcaneal fibular 
ligament on the lateral side.

...  As far as the ankle goes, I feel that 
he does have some ligamentous laxity 
involving the lineal ligaments which are 
secondary to the injuries sustained in 
the service, and this might cause pain, 
particularly when he walks on an uneven 
surface such as a roof and so forth.  
According to the [veteran] this is 
getting worse.  I do not find any 
degenerative disease in the ankle.  
However, it is possible that he might 
develop this at some future time.  No 
specific treatment is indicated at the 
present time other than mild analgesics 
[and] exercise ... .  As far as the ankle 
goes, I feel that adequate treatment 
would consist of wearing a good high-top 
boot when he is doing construction work 
and also when he is riding a motorcycle, 
another time when his ankle bothers him.

According to the AMA guidelines, I do not 
feel that this individual has a 
measurable physical impairment in ... the 
ankle ... .

A VA discharge summary reflecting a four-month psychiatric 
admission ending in July 1996 reveals a past medical history, 
provided by the veteran, of a "fracture" of the left ankle 
in Vietnam, and a negative physical examination including 
negative X-Rays of the ankle.

On VA re-examination in July 1999, the examiner noted at the 
outset that the veteran "gave additional history at this 
time, which is not in the C-file, that he had 'hairline 
fracture' in his left ankle in 1968."  The examiner noted 
that the veteran's records actually revealed a "sprained" 
left ankle during service in January 1969, with objective 
findings at that time of soft tissue swelling.  The veteran 
said that he currently had to walk on the ball of his foot 
because of ankle pain.  The examiner noted, however, that the 
veteran walked into the examining room wearing top-sided 
shoes and that he had a normal gait.  When asked to 
demonstrate his gait without his shoes, he tended to walk on 
the toes of his left foot.  He had no difficulty squatting, 
without any limitation on the left side, and squatting with 
his feet flat.  There was normal alignment of both ankles.  
There were 20 degrees of dorsiflexion, 45 degrees of active 
plantar flexion, and the veteran complained of pain with 
inversion stress of the left ankle.  Inversion of the ankles 
was of approximately 25 to 30 degrees, and was no different 
on the right than on the left.  The anterior drawer test was 
negative.  There was tenderness of the lateral aspect of the 
ankle, and pain with percussion over the tarsal tunnel.  
There was no radicular pain or paresthesias associated with 
this.  The ankle motor function was intact, and stressing the 
ankle during motor function did not elicit any weakness.  The 
veteran complained of pain when asked to do eversion and 
motion, and when stress was applied.  The pain was on the 
lateral side of the ankle at that time.  The examiner noted 
that the veteran would have X-Ray examinations done, and that 
the report would be concluded when these were finished.  The 
conclusion of the report, containing the examiner's 
interpretation of the X-Rays obtained at the time of the 
examination, was as follows:

The [veteran']s x-ray examination of his 
left ankle is within normal limits.  
There is no evidence of arthritic 
changes.  The ankle mortise is well 
maintained.  No spur formation is noted.  
The [veteran's] left ankle symptoms that 
he complains of are not well correlated 
with the clinical or radiographic 
examination.  I do not feel that these 
are related to the alleged sprain or 
fracture that the [veteran] says he 
sustained while in the service in 1968.

The report of the VA X-Rays obtained in July 1999 reads as 
follows:

Report:
No evidence of acute fracture or 
dislocation or destructive bony lesion.  
Ankle mortise joint unremarkable.  Very 
tiny inferior calcaneal spur.  No soft 
tissue calcifications or masses.

Impression:
No evidence of acute bony or joint space 
abnormality.

The above VA examiner was asked to submit an addendum to his 
report of July 1999 to clarify whether the veteran suffered 
from an actual chronic disability of the left ankle and, if 
he did, whether that chronic disability was causally related 
to the inservice sprain of January 1969.  The addendum, dated 
in May 2000, is of record and reads as follows:

Reference the remand which asks the C 
file to be returned and reviewed and I 
was requested to evaluate any present 
left ankle disability and to provide an 
opinion to the extent possible as to the 
etiology of the disorder.

As noted in my report of July ... 1999, 
there is no evidence of arthritic 
changes.  The ankle mortis[e] is well 
maintained.  No spur formation in the 
ankle is noted (this indicates the 
ankle).  The [veteran]'s left ankle 
symptoms, of which he complains, are not 
well correlated with the clinical or 
radiographic examination and are not 
related to the alleged sprain or fracture 
that the [veteran] says he sustained 
while in service in 1968.

The tiny inferior calcaneal spur 
mentioned in the examination in January, 
1992, is not related to the ankle joint 
and would not be related to a history of 
a sprain or a possible hairline fracture.

At the outset, the Board notes that, since arthritis of the 
left ankle was not diagnosed during service or within the 
one-year period immediately following the veteran's 
separation from active military service, presumptive service 
connection is clearly not warranted in the present case.
 
It is not disputed that the veteran suffered a left ankle 
sprain during service in January 1969, as there is a service 
medical record in the veteran's claims file reflecting that 
that did occur.  However, as clearly shown in the above 
discussion of the facts pertinent to this case, that sprain 
resulted in no fracture, no chronic disability was diagnosed 
at the time, and no further complaints related to the left 
ankle were reported until more than 20 years after the 
veteran's separation from active military service.  At that 
time, soft tissue swelling was noted, but, again, no actual 
chronic disability of the left ankle was diagnosed.  In 
January 1992, a VA physician noted symptomatology in the 
veteran's left ankle, mainly manifested by subjective 
complaints of pain and limitation of motion.  This physician 
opined that the veteran's left ankle findings were "somewhat 
significant," as compared to the right ankle, and that there 
was some ligamentous laxity involving the lineal segments 
that he believed was "secondary to the injuries sustained in 
the service."  However, he acknowledged that the veteran did 
not suffer from "a measurable physical impairment in ... the 
ankle."

X-Rays obtained in July 1996 and July 1999 were interpreted 
as negative, and the VA physician who examined the veteran in 
July 1999 likewise found no objective evidence of a chronic 
left ankle disability.  He noted that the veteran's 
subjective complaints did not correlate with the objective 
(clinical and radiographic) findings, and opined that he did 
not feel that the complaints were related to the sprain 
suffered in service.  In his addendum of May 2000, he 
emphatically restated the absence of objective evidence of a 
chronic left ankle disability, and explained that the only 
abnormality found radiographically, a tiny inferior calcaneal 
spur, was not related to the ankle joint and would not be 
related to the veteran's left ankle sprain of 1969 or to the 
claimed (but not confirmed by the record) "hairline 
fracture."

The presence in the record of the January 1992 medical 
opinion suggesting a nexus between the claimed left ankle 
disability and service is acknowledged.  However, the 
physician who rendered this opinion did not reference 
supporting evidence in the claims files, did not explain the 
gap of more than 20 years between the inservice sprain and 
the first post service complaints related to the left ankle, 
and based the opinion on the veteran's rather inaccurate 
recitation of the facts surrounding his inservice sprain (in 
the sense that he indicated that he spent six weeks on 
crutches, an allegation that is not supported by the evidence 
of record and that would evidently suggest a more severe 
injury than that shown by the record).  The probative value 
of this opinion is therefore substantially reduced.  (See, in 
this regard, for instance, Swann v. Brown, 5 Vet. App. 229, 
233 (1993), holding that the Board is not bound to accept 
opinions of a doctor making a diagnosis almost 20 years after 
service based on history as related by the appellant.  
"Their diagnoses can be no better than the facts alleged by 
the appellant.")  Moreover, the January 1992 medical opinion 
did not seem to take into consideration the lack of objective 
evidence of an actual disability.

By contrast, the more recent medical opinion reveals a clear 
understanding by the examiner of the factual background of 
this case, as it reveals that a thorough review of the 
pertinent evidence in the files was accomplished prior to the 
examination, and contains a rationale for his opinion.  This 
physician essentially stated, clearly mirroring the objective 
evidence of record, that the veteran's left ankle showed no 
abnormality other than a tiny inferior calcaneal spur which 
was not related to the left ankle joint and would not be 
related to the inservice sprain. 

In short, it is not shown that the veteran currently suffers 
from a chronic left ankle disability that is causally related 
to his inservice left ankle sprain of January 1969.  In view 
of this finding, the Board concludes that service connection 
for residuals of a left ankle sprain is not warranted.


ORDER

Service connection for residuals of a left ankle sprain is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

